DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Disposition of the Claims
	Claims 1-20 are pending. Claims 16-20 were withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    362
    565
    media_image1.png
    Greyscale


Claims 1, 2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 1, D1 teaches an illuminator comprising: 
a light source subassembly comprising a first substrate supporting a plurality of semiconductor light sources for providing a plurality of optical beams (Figs. 2, 4, where substrate 2 carries laser diodes 10, ¶21, ¶24); and 
a waveguide concentrator optically coupled to the light source subassembly and comprising: a second substrate comprising first and second ends (Figs. 2 and 4, 2 comprises waveguides 9 with first ends 9b and second ends 9a, second ends corresponding to the substrate edge facet 2a, ¶21, ¶24); and 
a plurality of waveguides each extending from the first end to the second end (Figs. 2 and 4, waveguides 9, ¶21, ¶24); 
wherein each waveguide of the plurality of waveguides is configured for receiving an optical beam of the plurality of optical beams at the first end (the end meeting the source 10); and 
Figs. 2 and 4).
	D1 does not explicitly show that the light source subassembly comprises a first (single) substrate and the waveguide concentrator comprises a second (separate) substrate, and is silent concerning optical coupling between each laser and each waveguide.
	It is considered that providing separate mounting features and coupling for individual components otherwise coupled thus disclosed is known in the art. Indeed, D2 explicitly shows the light source subassembly comprises a first (single) substrate and the waveguide concentrator comprises a second (separate) substrate (Fig. 26, laser bar 2604 including four lasers coupled to respective waveguides 2616, ¶118).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized separate substrates for the light source(s) and waveguide(s) for the purpose of reducing the mounting/alignment steps while providing direct butt coupling of light (D2, ¶118).
Regarding claim 2, the modified D1 teaches the illuminator of claim 1, and further discloses wherein the light source subassembly is configured for emitting the plurality of optical beams at an end facet of the first substrate (D2, Fig. 26, 2604).
Regarding claim 14, the modified D1 teaches the illuminator of claim 1, and further discloses  wherein the first and second ends of the waveguide concentrator are disposed opposite each other (in an optical sense, one end is always opposite the other; see also D1, Figs. 2, 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  the modified D1 as applied to claim 2 above, and further in view of D5.
Regarding claim 3, the modified D1 teaches the illuminator of claim 2, but does not explicitly show wherein the waveguide concentrator further comprises a microlens array disposed at the first end of the second substrate for receiving the plurality of optical beams.
D5 explicitly shows wherein the waveguide concentrator further comprises a microlens array disposed at the first end of the second substrate for receiving the plurality of optical beams (Fig. 3a, array of coupling lenses 60, ¶29-30, the device features to which the lenses are matched being generally contemplated of micron size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a microlens array disposed at the first end of the second substrate for receiving the plurality of optical beams of the modified D1 with the coupling microlens array of D5 for the purpose of improved coupling between source and waveguide.

Claims 4, 6, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the modified D1 as applied to claim 1 and 2 above, and further in view of D3.
Regarding claim 4, the modified D1 teaches the illuminator of claim 2, but does not explicitly show wherein the plurality of semiconductor light sources comprises an array of superluminescent light-emitting diodes (SLEDs) supported by the first substrate.
D3 explicitly shows wherein the plurality of semiconductor light sources comprises an array of superluminescent light-emitting diodes (SLEDs) supported by the first substrate (C. 3, ll. 50 – C. 4, ll. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the SLEDs of D3 for the sources of the modified D1 and achieved a predictable illumination result.
Regarding claim 6, the modified D1 teaches the illuminator of claim 1, but does not explicitly show wherein the light source subassembly further comprises a third substrate supporting a plurality of semiconductor light sources for providing a plurality of optical beams.
D2 and D3 explicitly show wherein the light source subassembly further comprises a third substrate supporting a plurality of semiconductor light sources for providing a plurality of optical beams (D2, ¶114 and D3, C. 3, ll. 50 – C. 4, ll. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the light sources of the modified D1 according to the teachigns of D2 and D3 for the purpose of stabilizing the sources and reducing the number of individual alignments.
Regarding claim 7, the modified D1 teaches the illuminator of claim 6, wherein the first and third substrates are mounted side-by-side (D2, ¶114) on a heat sink (considering the mounting surface thereas). Note that absent any criticality, the use of a heat sink for dissipating heat in active devices is considered well known in the art.
Regarding claim 8, the modified D1 teaches the illuminator of claim 6, and further discloses wherein the pluralities of semiconductor light sources supported by the first and third substrates each comprise an array of superluminescent light-emitting diodes (SLEDs) (as discussed above modification by D3 providing for SLEDs thus supported by first and third substrates as taught by D1, Figs. 2 and 4).
Regarding claim 10, the modified D1 teaches the illuminator of claim 6, and further discloses wherein the waveguides of the waveguide concentrator form a two-dimensional (2D) array of output ports at the second end of the second substrate for outputting light propagated therein (D2, Figs. 21-23 and 26).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  the modified D1 as applied to claim 4 above, and further in view of D4.
Regarding claim 5, the modified D1 teaches the illuminator of claim 4, but does not explicitly show wherein the first end of the second substrate comprises a first end facet, and wherein each waveguide of the plurality of waveguides forms an acute angle with the first end facet.
D2 and D3 explicitly show wherein the first end of the second substrate comprises a first end facet, and wherein each waveguide of the plurality of waveguides forms an acute angle with the first end facet (D2, Fig. 26, and Fig. 6 of D3), and D4 teaches combination of light beams of a stack of emitters with a waveguide concentrator (¶41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the coupling/combination of output beams from more than one source of D2, D3, and D4 to improve the modified D1 and thereby reduced the number of alignments.
Regarding claim 15, the modified D1 teaches the illuminator of claim 1, but does not explicitly show wherein each waveguide of the plurality of waveguides has a first propagation mode at the first end facet larger than a second propagation mode at the second end of the second substrate.
D4 explicitly shows wherein each waveguide of the plurality of waveguides has a first propagation mode at the first end facet larger than a second propagation mode at the second end of the second substrate (D4, Figs. 3-5, ¶36, tapered waveguides for mode expansion, i.e. larger at one end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized D4’s tapered waveguides to provide for mode expansion of the beams of the modified D1 and thereby, e.g. tuned the intensity of the propagated beam.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 6 above, and further in view of D5.
Regarding claim 9, the modified D1 teaches the illuminator of claim 6, and explicitly shows wherein the first and third substrates are supported by the second substrate (D1, Figs. 2 and 4), but does not explicitly show wherein the semiconductor light sources comprise couplers for coupling the pluralities of optical beams into the waveguides of the waveguide concentrator.
D5 explicitly shows wherein the semiconductor light sources comprise couplers for coupling the pluralities of optical beams into the waveguides of the waveguide concentrator (D5, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a microlens array disposed at the first end of the second substrate for receiving the plurality of optical beams of the modified D1 with the coupling microlens array of D5 for the purpose of improved coupling between sources and waveguides.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 10 above, and further in view of D5 and D6.
Regarding claim 11, the modified D1 teaches the illuminator of claim 10, but does not explicitly show wherein the 2D array of output ports comprises first and second lines of output ports disposed one under the other, wherein the semiconductor light sources supported by the first substrate are coupled to the output ports of the first line, and the semiconductor light sources supported by the third substrate are coupled to the output ports of the second line.
D2 explicitly shows a 2D stacked arrangement of output ports i.e. first and second lines of output ports disposed one under the other (Figs. 23 and 26) wherein the semiconductor light sources supported by the first substrate are coupled to the output ports of the first line, and the semiconductor light sources supported by the third substrate are coupled to the output ports of the second line (Figs. 21 and 22 showing the sources supported and coupled to the stacked output ports of Fig. 23, ¶114).
D2 to improve the illuminator of the modified D1 for the purpose of reducing form factor and the number of alignments required.
Regarding claim 12, the modified D1 teaches the illuminator of claim 11, but does not explicitly show wherein at least some of the waveguides of the waveguide concentrator extend in three dimensions (3D).
D5 explicitly shows wherein at least some of the waveguides of the waveguide concentrator extend in three dimensions (3D) (Fig. 2b), as well D4 (¶43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the 3D routing of D4 and D5 to improve the illuminator of the modified D1 for the purpose of reducing form factor and the number of alignments required.
Regarding claim 13, the modified D1 teaches the illuminator of claim 11, but does not explicitly show wherein the waveguide concentrator comprises a stack of layers supported by the second substrate, wherein at least some of the waveguides of the waveguide concentrator comprise a plurality of waveguide sections disposed in different layers of the stack of layers and optically coupled by inter-layer couplers.
D6 explicitly shows wherein the waveguide concentrator comprises a stack of layers supported by the second substrate (Fig. 6, 134a,b,c), wherein at least some of the waveguides of the waveguide concentrator comprise a plurality of waveguide sections disposed in different layers of the stack of layers and optically coupled by inter-layer couplers (Fig. 6, by coupling region 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the interlayer coupling of D6 to improve the illuminator of the modified D1 for the purpose of reducing form factor and the number of alignments required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872